


Exhibit 10.13


FORM OF INVESTMENT MANAGEMENT AGREEMENT
FOR SEPARATE ACCOUNT CLIENTS


IMPORTANT NOTE: This is a sample investment management agreement for reference
purposes only. It is not a binding agreement. The provisions in this document
are subject to change including but not limited to changes that may be required
due to the specific investment strategy that will be utilized.


This Agreement is made this ____ day of ______________, 201[ ] (the
“Agreement”), by and between [Name of Adviser] (the “Manager”), a [ ] company,
and ____________________________ (“Client”).
1.Appointment. Client hereby appoints the Manager as an investment manager to
manage such of Client's assets as Client shall from time to time assign to it,
the proceeds from the sale of such assets, and the income attributable to such
assets (the “Account”). Client shall promptly notify the Manager in writing of
any increase or reduction in the amount of the Account's assets subject to the
Manager's investment direction.
2.Authority of Manager. The Manager is authorized to supervise and direct the
investment and reinvestment of the assets in the Account, subject to such
limitations as are contained in the Guidelines described in Section 3 of this
Agreement, as they may be from time to time amended, and subject to Client's
right to direct the investment of the Account by means of Instructions as
described in Section 3 of this Agreement. The Manager, as Client's agent and
attorney-in-fact with respect to the Account, when it deems appropriate and
without prior consultation with Client, may: (a) buy, sell, exchange, convert
and otherwise invest or trade in any stocks, bonds, options, units and other
securities, including money market instruments, whether the issuer is organized
in the United States or outside the United States, at such times and in such
manner as Manager determines; (b) place orders for the execution of such
securities transactions with or through such brokers, dealers or issuers as the
Manager may select, which brokers or dealers are entitled to receive
compensation out of the Account for their services; (c) execute any
documentation as the Account's agent and attorney-in-fact as Manager may deem
necessary to facilitate any such investment or reinvestment; and (d) purchase,
sell, exchange or convert foreign currency in the spot or forward markets in
connection with portfolio trades as agent, at the market rate, as determined by
the Manager in its sole discretion. [Conversion of currencies into and out of
the base currency of the Account in unrestricted markets with respect to
portfolio trades shall be performed by the Manager. Conversion of currencies
into and out of the base currency of the Account in restricted markets and
generally income repatriation will be the responsibility of the Account's
Custodian (defined below)]. To the extent that the Custodian performs such
transactions, the Manager shall not have the ability to control such
transactions and the Manager shall not be expected or required to monitor or
assess the quality of such transactions.  In addition, whether a market is
considered to be restricted will depend on a number of factors, including, but
not limited to, country specific statutory documentation requirements, country
specific structural risks, operational constraints, and convertibility issues.
In addition, Client understands that the Manager's list of restricted and
unrestricted markets may change over time and that the Manager's lists may also
differ depending on the type of transaction. Accordingly, the Manager shall be
entitled to consult with third parties, including, but not limited to,
broker-dealers and custodians, and rely upon such information in making a good
faith determination on whether a market is considered restricted. Manager, as
Client's agent and attorney-in-fact with respect to the Account, when it deems
appropriate and without prior consultation with Client, may engage external
legal counsel to review trade-related documentation for bank loans and other
over-the-counter instruments, and charge the Account for such costs. Manager may
give a copy of this Agreement to any broker, dealer or other party to a
transaction, as evidence of its authority to act on the Account's behalf.
Manager may, in its sole discretion, accept the initial funding of the Account
with one or more securities-in-kind (“SIK”). Subject to applicable law, Manager
shall use good faith efforts to liquidate any SIK that Manager does not elect to
keep as part of the Account, and shall not be liable for any investment losses
or market risk associated with such liquidation. To the extent that the Account
participates in any securities lending program, the Manager reserves the right
to restrict specific securities from lending activity by the Account from time
to time to the extent it is deemed by the Manager to be necessary or desirable
in the Management of the Account. Client understands that participation in a
securities lending program may restrict Manager’s ability to vote proxies
related to securities held in the Account under Section 12.
The Manager is not authorized to accept delivery of cash or securities for the
Account or to establish or maintain custodial arrangements for the Account.
Client shall choose a custodian (the “Custodian”) to hold physical custody of
the Account, and shall be responsible for selecting a vehicle offered by or
otherwise available through the Custodian to sweep cash daily from the Account.
Client shall direct the Custodian to segregate the assets in the Account and to
invest and reinvest them in accordance with the directions transmitted by the
Manager and received by the Custodian. Such directions shall be given in
writing, or given orally and confirmed in writing promptly thereafter. Client
shall not change the Custodian without giving Manager reasonable advance written
notice of its intention to do so, together with the name and other relevant
information with

1

--------------------------------------------------------------------------------




respect to the new Custodian. Client agrees that Manager shall not be liable,
and shall be held harmless, for any act or omission of the Custodian, including
but not limited to (a) the failure of the Custodian to deliver any securities
involved in a transaction that the Manager has entered into on the Account’s
behalf and (b) the cash sweep vehicles or other instruments offered or made
available through the Custodian and overnight cash sweeps conducted by the
Custodian.
3.Guidelines and Instructions. Attached hereto as Exhibit A is a statement of
the investment objectives of Client, together with a statement of any and all
specific investment restrictions applicable to the investment of the Account
(the “Guidelines”). Client shall have the right at all times to modify the
Guidelines or to give the Manager instructions (“Instructions”) to buy, sell or
retain any investment, but no modification of the Guidelines and no Instructions
or modifications of Instructions shall be binding upon the Manager unless the
Manager has received written notice of them from an Authorized Person (as
defined in Section 5(d)). Manager shall have a reasonable period to bring the
Account into compliance with any changes to the Guidelines. Manager shall be
under no duty to make any investigation or inquiry as to any statement contained
in any written Guidelines or Instruction given and, unless and until
specifically advised otherwise, Manager may accept the same as conclusive
evidence of the truth and accuracy of the statements contained therein. The
Guidelines and all Instructions, unless they expressly provide otherwise, shall
continue to be effective until duly canceled by subsequent modifications duly
communicated to the Manager in writing.
4.Fees. As full compensation for its services under this Agreement, the Manager
shall be paid quarterly a fee equal to one-fourth of the annual rates specified
in Exhibit B, based on the asset value of the Account (as determined by the
Manager) as of the last day of each calendar quarter on which the New York Stock
Exchange is open for trading (the “Valuation Date”). The initial billing period
will begin when this Agreement is signed by Client and accepted by Manager, and
initial funding has been received by the Custodian (the “Inception Date”). The
initial fee will be pro-rated to cover the period from the Inception Date
through the Valuation Date for that calendar quarter and will be based on the
valuation as of that Valuation Date. Future quarterly fees will be calculated
similarly in arrears. If the Manager shall serve for less than the whole of any
quarter, its compensation shall be determined as provided above on the basis of
the value of the assets in the Account as of the end of the date of termination
and shall be payable on a pro rata basis for the period of the quarter for which
it served as Manager hereunder. Client shall direct the Custodian automatically
to charge to the Account and pay directly to Manager all of Manager's fees upon
the Custodian's receipt of an invoice from Manager.
5.Representations and Warranties. Client hereby acknowledges, represents and
warrants to, and agrees with Manager, as follows:
(a)Client Assets. Client is the sole owner of all assets in the Account and (i)
there are no restrictions on the transfer, sale or public distribution of any
such assets and (ii) no option, lien, charge, security or encumbrance exists
over such assets, except as disclosed to Manager in writing.
(b)Authority. The Client has full authority and power to engage Manager under
the terms and conditions of this Agreement, and such engagement does not violate
Client's constituent documents, any other material agreement, order or judgment
of any court or governmental authority, or any law applicable to Client. Client
further represents that all investments permitted herein are within its power to
enter into and have been duly authorized.
(c)Form ADV. Client acknowledges receipt of Part 2 of Manager's Form ADV.
(d)Authorized Persons. Any individual whose signature is affixed to this
Agreement on Client's behalf has full authority and power to execute this
Agreement on Client's behalf. Client represents that the officer specified on
the attached Certification of Authorized Persons (Exhibit C) is authorized to
act for Client and to certify to Manager from time to time, by listing on, and
delivering to Manager Exhibit C or a substantially similar form, those other
persons who also are so authorized to act on Client's behalf (“Authorized
Persons”). The Client shall promptly notify Manager in writing of any event that
could reasonably be anticipated to affect any such individual's authority under
this Agreement.
(e)Qualified Institutional Buyer. That it is a Qualified Institutional Buyer
(“QIB”) as that term is defined under Rule 144A of the Securities Act of 1933,
as amended.
(f)Notice of Certain Events. Client will promptly notify Manager in writing of
any occurrence that results, or threatens to result, in any representations by
Client contained in this Agreement becoming inaccurate, false, misleading or
incomplete.    
6.Non-Exclusive Agreement. Nothing in this Agreement shall be deemed to limit or
restrict the Manager's right, or the right of any of its officers, directors or
employees, to engage in any other business or to devote time and attention to
the management or other aspects of any business, whether of a similar or
dissimilar nature, or to render investment advisory services or services of any
kind to any other corporation, firm, association or individual. Client
understands that the Manager provides investment advisory services to numerous
other clients and accounts. Client also understands that the Manager may give
advice

2

--------------------------------------------------------------------------------




and take action with respect to any of its other clients or for its own account
which may differ from the timing or nature of action taken by the Manager with
respect to the Account.
Nothing in this Agreement shall impose upon the Manager any obligation to
purchase or sell or to recommend for purchase or sale, with respect to the
Account, any security (including long and short positions) which the Manager, or
its affiliates, or its or their shareholders, directors, officers or employees
may purchase or sell for its or their own account(s) or for the account of any
other client. Client acknowledges that Manager's ability and that of its
affiliates to effect or recommend transactions may be restricted by applicable
regulatory requirements in the United States and elsewhere or its or their
internal policies designed to comply with such requirements. Consequently, there
may be periods when Manager may not initiate or recommend certain types of
transactions in certain investments when Manager or its affiliates are
performing services or when aggregated position limits have been reached, and
Client will not be advised of that fact.
7.Liability of the Manager. Except as may otherwise be provided by law, Client
specifically agrees that the Manager shall not be liable for: (a) any loss that
Client may suffer by reason of any investment decision made or other action
taken or omitted in good faith and with that degree of care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity would use in the conduct of an enterprise of a like character
and with like aims; (b) any loss, expense or other liability (including but not
limited to attorneys' fees) incurred by Client or Manager arising from or in
connection with Manager's compliance with the Guidelines or Instructions
believed by Manager to be accurate; (c) any act or failure to act by any broker
or other person with whom the Manager or Client may deal in connection with the
subject matter of this Agreement; or (d) any loss or failure or delay in
performance of any obligation under this Agreement arising out of or caused,
directly or indirectly, by circumstances beyond Manager's reasonable control,
including, without limitation, acts of God, earthquakes, fires, floods, wars,
terrorism, civil or military disturbances, sabotage, epidemics, riots,
interruptions, loss or malfunctions of utility, computer software or hardware,
transportation or communication service, accidents, labor disputes, acts of
civil or military authority, governmental actions and inability to obtain labor,
material, equipment or transportation; or (e) any special, consequential or
punitive damages.
8.Brokerage. Where the Manager places orders, or directs the placement of
orders, for the purchase or sale of portfolio securities for the Account, in
selecting brokers or dealers to execute such orders, the Manager is expressly
authorized to consider, among other factors, the fact that a broker or dealer
has furnished statistical, research or other information or services which
enhance the Manager's investment research and portfolio management capability
generally. It is further understood in accordance with Section 28(e) of the
Securities Exchange Act of 1934, as amended, that the Manager may negotiate with
and assign to a broker a commission which may exceed the commission which
another broker would have charged for effecting the transaction if the Manager
determines in good faith that the amount of commission charged was reasonable in
relation to the value of brokerage and research services (as defined in Section
28(e)) provided by such broker, viewed in terms either of the Account or the
Manager's overall responsibilities to the Manager's discretionary accounts.
Nothing herein shall preclude the aggregation or “bunching” of orders for the
sale or purchase of portfolio securities in the Account with other accounts
managed by Manager. With respect to the allocation of trades, Manager shall not
favor any account over any other and purchase or sale orders executed
contemporaneously shall be allocated in a manner it deems equitable among the
accounts involved. In some cases, prevailing trading activity may cause Manager
to receive various execution prices on the entire volume of any security sold
for the accounts of its clients. In such cases, Manager may, but shall not be
obligated to, average the various prices and charge or credit the Account with
the average price, even though the effect of this aggregation of price may
sometimes work to the disadvantage of the Account. Client understands and
acknowledges that Manager or its affiliates may, based upon such factors as the
Manager deems to be important, such as Manager's or its affiliates' respective
trading strategies or their respective accounts' relative sizes or investment
objectives or investment restrictions, restrict to certain accounts purchases
and sales of securities acquired in initial public offerings, including those
that trade or are expected to trade at a premium in the secondary market.
The Manager is authorized to (but is not required to) effect purchases and sales
between clients or clients of its affiliates (“cross trades”) as further
described in its Form ADV, subject to applicable law and regulation. The Manager
shall not receive compensation (other than its normal management fee for
managing the Account), directly or indirectly, for effecting a cross trade
between advisory clients, and accordingly will not be deemed to have acted as a
“broker” with respect to such transactions.
In no event shall Manager be obligated to effect or place an order for any
transaction for Client which Manager believes would violate any applicable state
or federal law, rule, or regulation, or of the regulations of any regulatory or
self-regulatory body to which Manager or any of its affiliates is subject to at
the time of the proposed transaction.
9.Confidential Relationship. Each party agrees that all non-public confidential
information concerning the other party which may become available to such party
in connection with services, transactions or relationships contemplated in this
Agreement shall at all times be treated in strictest confidence and shall not be
disclosed to third persons except as (a) may be required by law or regulatory
authority, including but not limited to any subpoena, administrative, regulatory
or judicial demand

3

--------------------------------------------------------------------------------




or court order, or as lawfully required by the bylaws or equivalent governing
documents of any issuer in which the Account is invested, (b) as otherwise set
forth in this Agreement, or (c) upon the prior written approval of the other
party to this Agreement. Client authorizes Manager (i) to include Client's name
in a representative or sample client list prepared by Manager, provided the
Manager shall not disclose Client contact information or any information about
Client's holdings, and (ii) to use the Manager's investment experience with
respect to the Account, or the Account's performance, in composite performance
presentations, marketing materials, attribution analyses, statistical
compilations, or other similar compilations or presentations, provided such use
does not disclose Client's identity except to the extent permitted by Client.
10.Reports. The Manager shall send to Client a written report of the Account as
of the Valuation Date of each calendar quarter. Such reports shall be submitted
within a reasonable period following such Valuation Date. For the purposes of
all reports made by the Manager to Client, foreign securities denominated in
foreign currencies will be valued in United States dollars, unless otherwise
agreed by Manager and Client. Client shall examine promptly each such report and
any other report provided by Manager. To the extent permissible under applicable
law, upon the expiration of the sixty (60) day period immediately following the
date of such report, or the termination of this Agreement as provided herein, if
earlier, Manager shall be forever released and discharged from all liability and
accountability to anyone with respect to each such report, including, without
limitation, all acts and omissions of Manager shown or reflected in each such
report, except with respect to any acts or omissions as to which Client shall
have filed written objections with Manager within such sixty (60) day period.
Nothing herein shall impair the right of Manager to a judicial settlement of any
report rendered by it.
11.Valuation. In computing the asset value of the Account, if market quotations
are readily available for securities listed on a securities exchange or on the
NASDAQ National Market or NASDAQ Small Cap Market, the Manager shall value those
securities at the last quoted sales price or the official closing price,
respectively, on the Valuation Date, or, if there is no reported sale, within
the range of the most recently quoted bid and ask prices. The Manager shall
value over-the-counter securities within the range of the most recent bid and
ask prices. If securities trade both in the over-the-counter market and on a
stock exchange, the Manager shall value them according to the broadest and most
representative market as determined by the Manager. Any security for which a
current market quotation cannot be established or a market event occurs that
calls into question the reliability of current market quotations, or any other
security or asset, shall be valued in a manner determined in good faith by the
Manager to reflect its fair market value.
12.Proxies, Corporate Actions and Legal Notices. Decisions on proxy voting will
be made by the Manager unless such decisions are expressly reserved by Client.
Manager shall vote proxies related to securities held in the Account in
accordance with Manager's proxy voting policies and procedures, as amended from
time to time, which are available on request. Manager is authorized to exercise
corporate actions for the Account in Manager's discretion.  Client acknowledges
that Manager may not exercise a corporate action due to various factors,
including, but not limited to, the Account's ineligibility to participate in
such corporate action, Manager's inability to provide documentation within the
period of time required for participation, or if Manager otherwise determines
that participation is not in the best interests of the Account. Except as
provided for below, Manager shall not be expected or required to take any action
with respect to legal proceedings (including, without limitation, class action
lawsuits and regulatory recovery funds) involving securities presently or
formerly held in the Account, or the issuers of such securities or related
parties. When in the exercise of Manager’s discretion it determines that such
action is in Client’s best interest, Client hereby authorizes Manager and
appoints Manager as Client’s attorney-in-fact, to (i) participate and otherwise
act on behalf of Client in connection with all matters arising in connection
with any reorganization or restructuring, liquidation, bankruptcy, insolvency or
similar event relating to an issuer (or a related party of such issuer) of
securities managed by Manager as part of the Account (collectively, the
“Authorized Matters”) including, without limitation, acting on behalf of Client
as a member of any related creditor’s committee or a similar ad hoc or statutory
committee, (ii) engage, or direct the applicable indenture trustee or similar
entity to engage, professionals, including attorneys and financial advisors, to
represent Client’s interests with respect to the Authorized Matters, (iii)
execute, file and deliver any necessary or appropriate documents in connection
with the Authorized Matters, including, but not limited to, proofs of claim,
transaction documents, certifications, representation letters, objections,
releases of claims, powers of attorney, retainer agreements, and settlement
agreements, and (iv) in general, perform any act for Client in all matters
relating to the Authorized Matters, as applicable (collectively, the “Authorized
Matters Service”). Client further acknowledges and agrees that (x)
notwithstanding any confidentiality provisions in this Agreement, information
relating to Client or the Account may be disclosed to third parties in
connection with any Authorized Matter, (y) by filing a proof of claim on
Client’s behalf with respect to any Authorized Matter, Manager may waive
Client’s right to a jury trial and potential objections as to jurisdiction with
respect to such Authorized Matter and (z) Manager shall take such action as it
deems prudent in connection with Authorized Matters in Manager’s sole
discretion, which may include the decision not to take any action. Manager may,
at any time, change the scope of, or terminate, the Authorized Matters Service.
Manager will provide notice of any such Authorized Matters Service change in
scope or termination to Client in any manner Manager chooses, including by
electronic communication, and Client expressly consents to accept any manner of
delivery of such communications, including by electronic communication. The
Authorized Matters Service shall, if not sooner terminated, automatically
terminate upon the termination of this Agreement.

4

--------------------------------------------------------------------------------




13.Acknowledgment of Investment Risk. Notwithstanding any provision herein to
the contrary, Client understands that the value of investments made for the
Account may go down as well as up and is not guaranteed. Client agrees that
Manager has not made and is not making any guarantees, including without
limitation a guarantee as to any specific level of performance of the Account.
Client further understands and acknowledges that investment decisions made on
behalf of the Account by Manager are subject to various market, currency,
economic, and business risks as well as the risk that those investment decisions
will not always be profitable. Client acknowledges that past performance results
achieved by accounts supervised or managed by Manager are not indicative of the
future performance of the Account. Client understands that securities, mutual
funds and other non-deposit investments are not deposits or other obligations
of, or guaranteed by, the Manager or any affiliate, are not insured by the
Federal Deposit Insurance Corporation (“FDIC”) or any other government agency,
and are subject to investment risk, including possible loss of principal amounts
invested.
Client recognizes and acknowledges that this Account is not intended as a
complete investment program. Client recognizes and acknowledges that to the
extent that foreign securities are eligible investments for the Account,
investing in securities of companies in foreign countries involves certain
special considerations which are not typically associated with investing in
securities of U.S. companies. Such risk considerations include, but are not
limited to, foreign currency considerations, investment and repatriation
restrictions and economic and political risks. Client is cognizant of and hereby
accepts the possibility that countries in which the Manager invests may
expropriate or nationalize properties of foreigners or impose confiscatory
taxation or exchange controls (which may include suspension of the ability to
transfer currency from a given country.) Moreover, the countries in which the
Account may invest also may be subject to political or social instability or
diplomatic developments that could affect investments in securities of issuers
in those countries.


14.Termination; Survival. This Agreement may be terminated by either party upon
thirty (30) days' written notice to the other party. Such termination will not,
however, affect the liabilities or obligations of the parties under this
Agreement arising from transactions initiated prior to such termination.
Sections 4, 7, 9, 10, 17, and 18 shall survive the termination of this
Agreement. Upon any termination of this Agreement, the Manager shall have no
further obligations hereunder, provided that: (a) any liability under this
Agreement of one party to the other shall survive and remain in full force and
effect, notwithstanding such termination, with respect to any claim or matter on
which either of the parties has given the other written notice prior to such
termination (except that the Manager may render to Client a statement of fees
due the Manager through the date of termination after such date), until such
liability has been finally settled; (b) Manager retains the right to complete
any transactions open as of the termination date and to retain amounts in the
Account sufficient to effect such completion; and (c) Manager shall be entitled
to its fees and expenses, pro rated to the date of termination. Upon
termination, it shall be Client's exclusive responsibility to issue instructions
in writing regarding any assets in the Account.


15.Assignment. This Agreement may not be assigned (within the meaning of the
Investment Advisers Act of 1940, as amended), in whole or in part, by the
Manager without the prior written consent of Client. Subject to the preceding
sentence, Manager may delegate all or part of its duties under this Agreement to
any affiliate.


16.Communications. All reports and other communications required hereunder to be
in writing shall be delivered in person or sent by first-class mail postage
prepaid, overnight courier, or confirmed facsimile with original to follow or
email with original to follow.


If to Client:


Attention:    _______________________________


    
If to Manager:


[Insert Name of Manager]
c/o Franklin Templeton Institutional
Global Client Service Support
One Franklin Parkway, 960/3
San Mateo, CA 94403
Fax:
Email:
 
        

5

--------------------------------------------------------------------------------




With a Copy to:


[ __________________]


Either party to this Agreement may, by written notice given at any time,
designate a different address for the receipt of reports and other
communications due hereunder.
17.Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the United States and with the laws of
the State of [California] [New York] [Florida] without giving effect to the
choice of law or conflict of law provisions thereof. The parties hereby consent
to jurisdiction and venue in the federal and state courts located in [the State
of California] [New York County of the State of New York] [Broward County of the
State of Florida].
18.Entire Agreement; Modification. This Agreement: (a) sets forth the entire
understanding of the parties with respect to the subject matter hereof; (b)
supersedes any and all previous agreements, understandings and communications,
oral or written, regarding this subject matter; and (c) may not be modified,
amended, or waived except by a specific written instrument duly executed by the
party against whom such modification, amendment, or waiver is sought to be
enforced. In the event of any conflict or inconsistency with this Agreement and
any instructions or investment guidelines that are not made part of this
Agreement or any investment policy statement, this Agreement will control.
19.Headings. The headings of the sections of this Agreement are for convenience
of reference only and will not affect the meaning or operation of this
Agreement. As used herein, references in the singular shall, as and if
appropriate, include the plural.
20.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
21.Severability. In the event that any provision of this Agreement is deemed to
be void, voidable, illegal, or invalid for any reason, such provision will be of
no force and effect only to the extent that it is so declared void, voidable,
illegal, or invalid. All of the provisions of this Agreement not specifically
found to be so deficient shall remain in full force and effect.


[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers to be effective as of the date first
written above.
 
[NAME OF CLIENT]
 
 
By:
 
 
 
 
(Authorized Officer)
 
Name:
 
 
 
Title:
 
 
 
Date:
 
 
 
 
 
 
 
[NAME OF ADVISER]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Date:
 
 




7

--------------------------------------------------------------------------------




EXHIBIT A
Statement of Investment Objectives
[To be provided by Client]


Statement of Client Account Restrictions
[To be provided by Client]












































Exhibit A



--------------------------------------------------------------------------------




EXHIBIT B


FEE SCHEDULE


Manager Name:
Strategy:    
Investment Management Fee: As compensation for managing the Account, Manager
shall be paid as follows:
     % of the first $      million assets
     % of the next $      million assets
     % of the balance of the assets










































































Exhibit B



--------------------------------------------------------------------------------




EXHIBIT C


CERTIFICATION OF AUTHORIZED PERSONS


I certify, as the ______________________________________________________
(specify title; e.g., general partner [of a partnership]; president, secretary
[of a corporation]) that the following persons are "Authorized Persons" under
the Agreement:
 
 
 
 
 
NAME
 
TITLE
 
SPECIMEN SIGNATURE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





                        
 
 
 
Name of Legal Entity (Please Print)
 
By:
 
 
 
Signature
 
 
 
Name and Title (Please Print)
 
Date:
 
 
 
 



































Exhibit C

